DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Re claims 2 and 4, Applicant claims vehicle control, “when said forward road of said vehicle is determined to be neither said left and right uniform µ road nor said split µ road based on said front image.”  It is unclear what friction surface would satisfy being neither a left and right uniform µ road nor said split µ road.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, Applicant claims “when a magnitude of a wheel speed difference becomes larger than a split determination threshold within a predetermined period which starts from a time point at which said wheel slip control is started while said wheel slip control is being performed”. However, Applicant later claims setting “said split determination threshold to a first threshold, when said forward road is determined to be said left and right uniform p road; and to set said split determination threshold to a second threshold smaller than said first threshold, when said forward road is determined to be said split p road.”  As claimed, it appears that setting the split determination is only claimed with respect to the vehicle behavior stabilization and not the scenarios of anti-lock brake control and traction control.
Re claims 2 and 4, Applicant claims vehicle control, “when said forward road of said vehicle is determined to be neither said left and right uniform µ road nor said split µ road based on said front image.”  It is unclear what friction surface would satisfy being neither a left and right uniform µ road nor said split µ road.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki et al. (JP2001334947) in view of Yajima et al. (US2012/0078483).
Re claim 1, Nishizaki et al. teach a vehicle control apparatus applied to a vehicle, said vehicle including: wheel speed sensors (62) configured to obtain a signal relating to a wheel speed of each of a plurality of wheels provided to said vehicle; a brake device (60) configured to be capable of controlling a braking force applied to each of said wheels; a drive device configured to be capable of controlling a driving force applied to drive wheels among said wheels (not shown but required to drive a vehicle); and a steering device (20) configured to be capable of changing a steering angle of steered wheels among said wheels, said vehicle control apparatus comprising a vehicle control unit configured to be capable of performing: a wheel slip control including at least any one of: an antilock brake control performed using said brake device within an ABS 
Nishizaki et al. do not teach an imaging device configured to be capable of obtaining a front image by photographing a view in front of said vehicle and based on said front image, whether or not a forward road of said vehicle is a left and right uniform µ road to be considered as a road which does not have a left and right road surface µ difference.
Yajima et al. teach an imaging device configured to be capable of obtaining a front image by photographing a view in front of said vehicle and based on said front image, whether or not a forward road of said vehicle is a left and right uniform µ road to be considered as a road which does not have a left and right road surface µ difference. (Par. 22)  It would have been obvious to one of ordinary skill in the art to use the image of Yajima in the control apparatus of Nishizaki for providing control prior to a destabilization event of the vehicle. (Par. 6)

Re claim 3, Nishizaki et al. teach wherein, said vehicle control unit is configured to perform a steering assist control to change a steering angle of each of said steered wheels by changing a steering assist torque using said steering device; and said vehicle control unit is further configured: to set a magnitude of said steering assist torque to a first torque value, when said forward road is determined to be said left and right uniform µ road; and to set a magnitude of said steering assist torque to a second torque value larger than said first torque value, when said forward road is determined to be said split µ road. (Nishizaki, translation Par. 37-38)
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Narita et al., Nishikawa, Niki et al., Hirate et al., Auvinet et al., Schoening et al., and Ozaki et al. teach similar vehicle control apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
January 16, 2021